 

 

Case 1:20-cv-02055-GBD Document 25 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

MICHAEL LANNING, on behalfofhimselfand
similarly situated employees,
Plaintiff,
-against- 20 Civ. 2055 (GBD)
WELLS FARGO BANK, N.A.,
Defendant. :
cece eee cee eee eee eee eee e eee ees x

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for November 4, 2020 at 9:30 am is canceled.

Dated: New York, New York
October 29, 2020
SO ORDERED.

Nsacag b Dow L

GEDR GPR. DANIELS
ed States District Judge

 

 
